NOTICE OF ALLOWANCE

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-11, 17-20 are allowable. The restriction requirement between groups I and III , as set forth in the Office action mailed on 09/11/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/11/2020 is partially withdrawn, and still partially in effect for Group II (Claims 12-16).  Claims 17-20, directed to a method no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 12-16, directed to a heat exchanger is withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

For Claim 1, replace “applying the heated mixture of carbon monoxide and carbon dioxide to a material to render the material thermodynamically noble” with --applying the heated mixture of carbon monoxide and carbon dioxide to a coating of a heat exchanger or a power system to render the coating thermodynamically stable; and wherein the mixture comprises at least ten parts per million (ppm) of carbon monoxide--.
Cancel Claim 2. 
For Claim 3, replace “wherein the content of carbon monoxide in the mixture is at least ten parts per million (ppm) of carbon dioxide” with --wherein the mixture comprises at least fifty parts per million (ppm) of carbon monoxide--. 
For Claim 4, replace “wherein the mixture of carbon monoxide and carbon dioxide is heated to a temperature” with -- wherein the mixture is heated to a temperature --. 
For Claim 5, replace “claim 1, further comprising: applying the material to a substrate prior to applying the heated mixture of carbon monoxide and carbon dioxide to the material” with --
For Claim 8, replace “the material is copper” with -- the coating comprises copper--. 
For Claim 9, replace “wherein the material l is a coating of a passageway in a power system and the mixture of carbon monoxide and carbon dioxide is heated” with -- wherein the coating coats a passageway in the power system and the mixture is heated --. 
For Claim 10, replace “mixture of carbon monoxide and carbon dioxide” with -- mixture--. 
Cancel Claims 12, 13, 14, 15, and 16. 
For Claim 17, replace “wherein the working fluid is a mixture of carbon dioxide and carbon monoxide, the mixture having a carbon monoxide content of at least ten parts per million (ppm) of carbon dioxide” with -- wherein the working fluid comprises a mixture of carbon dioxide and carbon monoxide  having  at least ten parts per million (ppm) of carbon monoxide --.
For Claim 19, replace “(ppm) of carbon dioxide” with -- (ppm) of carbon monoxide --. 

Authorization for this examiner’s amendment was given in an interview with Michael Hess on 05/13/2021.




Allowable Subject Matter
Claims 1, 3-11, 17-20 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Dyreby et al. ("Design considerations for supercritical carbon dioxide Brayton cycles with recompression." Journal of Engineering for Gas Turbines and Power 136.10 (2014).) which teaches the use of supercritical carbon dioxide as a working fluid for a power system (abstract). However the prior art fails to teach the combination of CO2 and CO heated above 300 C, which is above the critical temperature of CO2 , as required by the claims, and the claimed invention is considered to have achieved the unexpected results of improved oxidation resistance of the coating material while avoiding unwanted carburization. Therefore, the claimed invention is considered novel and non-obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736